                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA                 Citation Number: 7393108, M12

                         Plaintiff,       ORDER TO REDUCE THE AMOUNT
            vs.                               FOR FINES ASSESSED

RICHARD D. TOBEY,

                         Defendant.


      Upon motion of the United States and for good cause shown,

IT IS HEREBY ORDERED that the above motion to reduce the amount of the

fines assessed to $40 including processing fees. The Initial Appearance set for

December 5, 2019 is VACATED.

      DONE AND DATED this 26th day of November, 2019.




                                        -1-
